PD-1039-14
                                                                COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                               Transmitted 2/5/2015 5:05:22 PM
February 6, 2015                                                 Accepted 2/6/2015 8:46:13 AM
                                                                                  ABEL ACOSTA
                            NO. PD-1039-14                                                CLERK




              In the Court of Criminal Appeals of Texas


                   JOSE GUADALUPE RODRIGUEZ ELIZONDO,
                               APPELLANT

                                       V.

                               STATE OF TEXAS,
                                  APPELLEE


                     ON PETITION FOR DISCRETIONARY REVIEW
                         FROM CAUSE NO. 13-12-00028-CR
                      IN THE THIRTEENTH COURT OF APPEALS,
                       REVIEWING CAUSE NO. CR-3485-10-I
               TH
            398 JUDICIAL DISTRICT COURT OF HIDALGO COUNTY, TEXAS
                  HON. LINDA R. YAÑEZ PRESIDING BY ASSIGNMENT


    APPELLANT’S FIRST UNOPPOSED MOTION FOR
  EXTENSION OF TIME TO FILE BRIEF ON THE MERITS

 TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

          Appellant, Jose Guadalupe Rodriguez Elizondo, respectfully requests

 a fourteen-day extension of time to file his brief on the merits and

 respectfully shows:

          On January 28, 2015, the Court granted Appellant’s petition for

 discretionary review and requested briefing on the merits, making
Appellant’s brief due on February 27, 2015.         This is Appellant’s first

extension of time to file his brief on the merits. Appellant requests that the

Court grant fourteen additional days to file his brief, making the brief due on

March 13, 2015.

       The undersigned counsel is lead counsel for Appellant and has the

sole responsibility for filing the brief on the merits in this case. On January

26, 2015, the undersigned counsel became ill with the flu. Thereafter, on

February 2, 2015, the undersigned counsel was diagnosed with pneumonia

and ordered by her doctor to stay in bed, or else risk hospitalization.

Accordingly, the undersigned counsel has missed almost two weeks of work

already for illness and is still recovering. In order to provide effective

representation on appeal, Appellant requests an additional two weeks to file

his brief to allow his counsel sufficient time to recover from her illness and

to prepare the brief.

       The undersigned counsel has conferred with counsel for the State of

Texas, Lisa McMinn, who advised on that the State does not oppose the

relief requested in this motion.

       For all the foregoing reasons, Appellant respectfully requests that the

Court grant this unopposed request for a fourteen-day extension, making his




	                                    2	  
brief on the merits due March 13, 2015, and any further relief to which

Appellant may be justly entitled.


                                        Respectfully submitted,

                                        /s/ Brandy Wingate Voss
                                        Brandy Wingate Voss
                                        State Bar No. 24037046
                                        SMITH LAW GROUP, P.C.
                                        820 E. Hackberry Ave.
                                        McAllen, TX 78501
                                        (956) 683-6330
                                        (956) 225-0406 (fax)
                                        brandy@appealsplus.com

                                        Counsel for Appellant

                   CERTIFICATE OF CONFERENCE

       I certify that on February 5, 2015, I conferred with Lisa McMinn,

counsel for Appellee, who informed me that the Appellee does not oppose

the relief requested in this motion.

                                               /s/ Brandy Wingate Voss
                                               Brandy Wingate Voss




	                                     3	  
                      CERTIFICATE OF SERVICE
       I certify that on February 5, 2015, in compliance with Texas Rule of

Appellate Procedure 9.5, I served this document on the following counsel of

record by electronic mail and/or by facsimile:

       Lisa C. McMinn
       State Prosecuting Attorney
       Office of State Prosecuting Attorney of Texas
       P. O. Box 13046
       Austin, Texas 78711-3046
       Fax: (512) 463-5724

       Ted Hake
       Michael Morris
       Assistant District Attorney
       Appeals Section
       Office of Criminal District Attorney
       Hidalgo County, Texas
       100 N. Closner, Rm 303
       Edinburg, Texas 78539
       Fax: (956) 380-0407
       ted.hake@da.co.hidalgo.tx.us
       michael.morris@da.co.hidalgo.tx.us



                                              /s/ Brandy Wingate Voss
                                              Brandy Wingate Voss




	                                    4